Name: Commission Regulation (EEC) No 2630/82 of 30 September 1982 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279 38 Official Journal of the European Communities 1 . 10 . 82 COMMISSION REGULATION (EEC) No 2630/82 of 30 September 1982 fixing the amount of the subsidy on oil seeds information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2120/82 (3), as last amended by Regulation (EEC) No 2570/82 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2120/82 to the The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 October 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 162, 12. 6 . 1982, p . 6 . (3) OJ No L 223, 31 . 7 . 1982, p . 50 . O OJ No L 274, 24 . 9 . 1982, p . 20 . 1 . 10 . 82 Official Journal of the European Communities No L 279/39 ANNEX to the Commission Regulation of 30 September 1982 fixing the amount of the subsidy on oil seeds (ECU/ 100 kg) CCT heading Description Subsidy No ex 12.01 Colza and rape seed 25-050 ex 12.01 Sunflower seed 29060 (ECU/ 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of October 1982 November 1982 December 1982 January 1983 February 1983 March 1983 ex 12.01 Colza and rape seed 25Ã 50 25-052 25-224 24-782 25-064 25-451 ex 12.01 Sunflower seed 29-060 29-749 30-226 30-168 30-324 